Nichols, J.
1. The provision as to the time within which bills of exceptions must be filed in the superior court also applies to the Municipal Court of Columbus. Ga. L. 1952, pp. 2184, 2199, sec. 33 (d).
2. The record showing that the bill of exceptions in the present case was not tendered in the Municipal Court of Columbus within 30 days after the judgment denying the motion for new trial, as required by Code (Ann. Supp.) § 6-902 (Ga. L. 1953, Nov.-Dee. Sess., pp. 279, 280), this court is without jurisdiction to entertain the same, and on motion of the defendant in error, the writ of error is dismissed. Wright v. Hardin, 209 Ga. 368 (72 S. E. 2d 769); Scofield v. Wisdom Motor Co., 87 Ga. App. 618 (74 S. E. 2d 672); Coble v. Crowe, 89 Ga. App. 45 (78 S. E. 2d 543).

Writ of error dismissed.

Vincent P. McCauley, for plaintiff in error.
Davis & Davis, contra.